DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
3.	Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 8, this claim depends on claim 7 where it recites three reflective films, one reflective film is attached to an upper surface of the light leakage preventing member and part of an upper surface of the light guide plate, one reflective film is attached to a lower surface of the light leakage preventing member, and the other reflective film is attached to a lower surface of the light guide plate while claim 8 recites sides of the two reflective films are flush with a side of the light leakage preventing member.  It is not clear how sides of the two reflective films flushed with a side of the light leakage preventing member while the three reflective films in claim 7 are attached to different sides or locations of the light leakage preventing member?
4.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
In claim 8, this claim depends on claim 7 where it recites three reflective films, one reflective film is attached to an upper surface of the light leakage preventing member and part of an upper surface of the light guide plate, one reflective film is attached to a lower surface of the light leakage preventing member, and the other reflective film is attached to a lower surface of the light guide plate while claim 8 recites sides of the two reflective films are flush with a side of the light leakage preventing member.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
8.	Claims 1, 2, 5, 11, 12 and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Suehiro et al.
Suehiro et al. show a side-incidence backlight module comprising a light guide plate (805), a light strip (302, 303) arranged at a side of a light incident surface of the light guide plate and comprising at least one light emitting element (302), and a light leakage preventing member (304) located between the light strip and the light guide plate and extending along a width direction of the light guide plate (figures 13, 17, 19, 20, 21), wherein the light leakage preventing member comprises at least one groove (figure 14, the groove where reference 341 is pointing), an opening (figure 14, the opening defined by 341) of the at least one groove faces the light strip 
With regards to claim 2, wherein the light leakage preventing member comprises one groove (figures 13, 17, 19, 20, 21), the groove runs through the light leakage preventing member along a width direction of the light guide plate (figures 13, 17, 19, 20, 21).
	With regards to claim 5, wherein a thickness of the light leakage preventing member is the same as that of the light guide plate, an upper surface of the light leakage preventing member is flush with an upper surface of the light guide plate, and a lower surface of the light leakage preventing member is flush with a lower surface of the light guide plate; a length of the light leakage preventing member is the same as a width of the light guide plate (figures 14, 20, 21).
With regards to claim 11, wherein an inner surface of the groove is a smooth curved surface (1, 3, 9, 10, 11, 12, 13, 14, 17, 19, 20, 21).
With regards to claim 12, wherein the curved surface is part of a circumferential surface or part of an elliptical surface (figure 14, circumferential or elliptical surface where 341a is pointing).
With regards to claim 14, wherein the light strip further comprises a printed circuit board (303), and the at least one light emitting element is disposed on the printed circuit board (figures 3, 5, 7, 8, 9, 10-15, 17-21).
Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
10.	Claims 1 to 5, 9, 11, 12, and 14 to 20 are rejected under 35 U.S.C. 103 as being unpatentable over McCollum et al. (20050072032) in view of Suehiro et al.
McCollum et al. show a side-incidence backlight module comprising a light guide plate (7, 14, 41, 61, 72, 92, 151, 171), a plurality of light emitting elements (3) arranged at a side of a light incident surface of the light guide plate, a light leakage preventing member (4, 6, 12, 43, 63, 91, 152) located between the light emitting elements and the light guide plate and extending along a width direction of the light guide plate (figures 1, 2, 3, 7, 12, 15, 41, 42, 43, 44, 48, 49, 50, 51), wherein the light leakage preventing member comprises at least one groove (figure 1, 2, 7, 11, 14, 15, 41, 42, 43), an opening (16, 93) of the at least one groove faces the light strip (figures 1, 2, 11, 15, 41, 42, 43), and the at least one light emitting element is at least partially accommodated in the groove (figures 1, 2, 7, 11, 14, 15, 41, 42, 43, 44).  However, McCollum et al. do not disclose that the plurality of light emitting elements comprising a light strip.
Suehiro et al. teach the plurality of light emitting elements comprising a light strip (302) comprising a printed circuit board (303), and the light emitting element disposed on the printed circuit board (figures 3, 5, 7 -15, 17-21) as claimed in claims 1 and 14.  Wherein the light leakage preventing member comprises one groove (figures 13, 17, 19, 20, 21), and the groove runs through the light leakage preventing member along a width direction of the light guide plate (figures 13, 17, 19, 20, 21) as claimed in claim 2.
It would have been obvious to one skilled in the art to comprise the light emitting elements with a light strip comprising a printed circuit board and the light emitting elements disposed on the printed circuit board, as taught by Suehiro et al., for providing power to the light emitting elements.
With regards to claim 3, wherein there are a plurality of light emitting elements, a number of grooves is the same as a number of the light emitting elements (figures 1, 2, 3, 7, 10, 11, 12, 14, 15, 38, 39, 40, 41, 42, 43, 44), and the light emitting elements correspond to the
grooves one by one (figures 1, 2, 3, 7, 10, 11, 12, 14, 15, 38, 39, 40, 41, 42, 43, 44).
	With regards to claim 4, McCollum et al. teach that dots (21, paragraph 0064, line 2) are provided on an upper surface and or lower surface (paragraph 0066, lines 8 to 9) of a light guide to control the light ray angles (paragraph 0062, lines 1 to 3), to adjust the light rays (paragraph 0063, lines 1 to 2), to change the path of light (paragraph 0066, lines 8 to 9) or to reflect the light rays back to the light guide to recycle the light (paragraph 0058, lines 16 to 17).  Since the light leakage preventing member and the light guide are from the same field of endeavor, the light propagation member, the purpose of the dots for the light guide would have recognized in the light leakage preventing member art.  It would have therefor been obvious to provide the light leakage preventing member with the dots of the light guide member to control the light ray angles, to adjust the light rays, to change the path of light or to reflect the light rays back to the light leakage preventing member to recycle the light
	With regards to claim 5, wherein a thickness of the light leakage preventing member is the same as that of the light guide plate, an upper surface of the light leakage preventing member is flush with an upper surface of the light guide plate, and a lower surface of the light leakage preventing member is flush with a lower surface of the light guide plate, a length of the light leakage preventing member is the same as a width of the light guide plate (figures 1, 2, 3, 7, 15, 41, 42, 43, 44).
	With regards to a material of the light leakage preventing member the same as that of the light guide plate of claim 9, it would have been obvious to one skilled in the art to select the light leakage preventing member the same as that of the light guide to facilitate the light coupling efficiency since it has been held in the court that the selection of known material based on its suitability for the intended use for the prior art parts does not make the claimed invention patentable over the prior art.  In re Leshin, 125 USPQ 416.
With regards to claim 11, wherein an inner surface of the groove is a smooth curved surface (figure 15).
With regards to claim 12, wherein the curved surface is part of a circumferential surface or part of an elliptical surface (figure 15, circumferential or elliptical surface where 93 is pointing).
With regards to claims 15, 17 and 18, McCollum et al. as modified by Suehiro et al. disclose the invention substantially as claimed with the exception of disclosing a gap exists between the light leakage preventing member and the light incident surface of the light guide plate. 
Suehiro et al. teach a gap (the space between the light incident surface of the light guide plate 5 and the output surface 243 of leakage preventing member 4) exists between the light leakage preventing member and the light incident surface of the light guide plate (figure 12). 
It would have been obvious to one skilled in the art to provide between the light leakage preventing member and the light incident surface of the light guide plate of McCollum et al. with a gap, as taught by Suehiro et al., to uniform the light efficiency.
With regards to claim 16, a display device (144, 186, 190, figure 43, 44, 48, 49, 50, 51) comprising the side-incidence backlight module according to claim 1.
With regards to claim 19, a display device (144, 186, 190, figure 43, 44, 48, 49, 50, 51) comprising the side-incidence backlight module according to claim 2.
With regards to claim 20, a display device (144, 186, 190, figure 43, 44, 48, 49, 50, 51) comprising the side-incidence backlight module according to claim 3.
11.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Suehiro et al. in view of McCollum et al. 
	Suehiro et al. disclose the invention substantially as claimed with the exception of disclosing that an upper surface and or a lower surface of the light leakage preventing member are provided with dots. 
	McCollum et al. teach dots (21, paragraph 0064, line 2) are provided on an upper surface and or lower surface (paragraph 0066, lines 8 to 9) of a light guide to control the light ray angles (paragraph 0062, lines 1 to 3), to adjust the light rays (paragraph 0063, lines 1 to 2), to change the path of light (paragraph 0066, lines 8 to 9) or to reflect the light rays back to the light guide to recycle the light (paragraph 0058, lines 16 to 17). 
	Since the leakage preventing member of Suehiro et al. and the light guide member of McCollum et al. are both from the same field of endeavor, a light propagation member, the purpose disclosed by McCollum et al. would have been recognized in the pertinent art of Suehiro et al.  Therefore, it would have been obvious to one skilled in the art to provide on an upper surface and or lower surface of the light leakage preventing member of Suehiro et al. with dots of McCollum et al. to control the light ray angles, to adjust the light rays, to change the path of light or to reflect the light rays back to the light leakage preventing member to recycle the light. 
12.	Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Suehiro et al. in view of Itoh et al. (20090296017).
With regards to claim 6, Suehiro et al. disclose the invention substantially as claimed with the exception of disclosing two reflective films, one of which is attached to an upper surface of the light leakage preventing member and part of an upper surface of the light guide plate at the light leakage preventing member side, and the other of which is attached to a lower surface of
the light leakage preventing member and a lower surface of the light guide plate.
Itoh et al. teach two reflective films (11, 1), one of which is attached to an upper surface of the light leakage preventing member (figure 4) and part of an upper surface of the light guide plate at the light leakage preventing member side (figure 4), and the other of which is attached to a lower surface of the light leakage preventing member and a lower surface of the light guide plate (figure 4).
It would have been obvious to one skilled in the art to attach to an upper surface of the light leakage preventing member and part of an upper surface of the light guide plate at the light leakage preventing member side, and to attach to a lower surface of the light leakage preventing member and a lower surface of the light guide plate of Suehiro et al. with two reflective films, as taught by Itoh et al., for reflecting the light back to the light guide plate to enhance the light efficiency.
With regards to claim 7, Suehiro et al. disclose the invention substantially as claimed with the exception of disclosing three reflective films, wherein one reflective film is attached to an upper surface of the light leakage preventing member and part of an upper surface of the light guide plate at the light leakage preventing member side, one reflective film is attached to a lower surface of the light leakage preventing member, and the other reflective film is attached to a lower surface of the light guide plate.
Itoh et al. teach two reflective films (11, 1), one reflective film is attached to an upper surface of the light leakage preventing member (figure 4) and part of an upper surface of the light guide plate at the light leakage preventing member side (figure 4), and the other reflective film is attached to a lower surface of the light leakage preventing member and a lower surface of the light guide plate (figure 4).  Although Itoh et al. teach one reflective film attached to both the lower surface of the light leakage preventing member and the lower surface of the light guide plate, the applicant is advised that it has been held by the courts that the mere fact that a given structure is integral does not preclude its consisting of various elements, and that constructing a formerly integral structure in various portions involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 178.  In this case, it would have been obvious and advantageous to one skilled in the art to modify the one reflective film of Itoh et al. to be separate parts or separate films because it would allow either the light leakage preventing member or the light guide plate to be adjusted or replaced while leaving the other independent.
It would have been obvious to one skilled in the art to attach to an upper surface of the light leakage preventing member and part of an upper surface of the light guide plate at the light leakage preventing member side, and to attach to a lower surface of the light leakage preventing member and a lower surface of the light guide plate of Suehiro et al. with three reflective films, as taught by Itoh et al., for reflecting the light back to the light guide plate to enhance the light efficiency.
13.	Claims 6 to 8 are rejected under 35 U.S.C. 103 as being unpatentable over McCollum et al. in view of Suehiro et al., as applied to claim 1 above, and further in view of Itoh et al.
With regards to claim 6, McCollum et al. as modified by Suehiro et al. disclose the invention substantially as claimed with the exception of disclosing two reflective films, one of which is attached to an upper surface of the light leakage preventing member and part of an upper surface of the light guide plate at the light leakage preventing member side, and the other of which is attached to a lower surface of the light leakage preventing member and a lower surface of the light guide plate.
Itoh et al. teach two reflective films (11, 1), one of which is attached to an upper surface of the light leakage preventing member (figure 4) and part of an upper surface of the light guide plate at the light leakage preventing member side (figure 4), and the other of which is attached to a lower surface of the light leakage preventing member and a lower surface of the light guide plate (figure 4).
It would have been obvious to one skilled in the art to attach to an upper surface of the light leakage preventing member and part of an upper surface of the light guide plate at the light leakage preventing member side, and to attach to a lower surface of the light leakage preventing member and a lower surface of the light guide plate of McCollum et al. with two reflective films, as taught by Itoh et al., for reflecting the light back to the light guide plate to enhance the light efficiency.
With regards to claim 7, McCollum et al. as modified by Suehiro et al. disclose the invention substantially as claimed with the exception of disclosing three reflective films, wherein one reflective film is attached to an upper surface of the light leakage preventing member and part of an upper surface of the light guide plate at the light leakage preventing member side, one reflective film is attached to a lower surface of the light leakage preventing member, and the other reflective film is attached to a lower surface of the light guide plate.
Itoh et al. teach two reflective films (11, 1), one reflective film is attached to an upper surface of the light leakage preventing member (figure 4) and part of an upper surface of the light guide plate at the light leakage preventing member side (figure 4), and the other reflective film is attached to a lower surface of the light leakage preventing member and a lower surface of the light guide plate (figure 4).  Although Itoh et al. teach one reflective film attached to both the lower surface of the light leakage preventing member and the lower surface of the light guide plate, the applicant is advised that it has been held by the courts that the mere fact that a given structure is integral does not preclude its consisting of various elements, and that constructing a formerly integral structure in various portions involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 178.  In this case, it would have been obvious and advantageous to one skilled in the art to modify the one reflective film of Itoh et al. to be separate parts or separate films because it would allow either the light leakage preventing member or the light guide plate to be adjusted or replaced while leaving the other independent.
It would have been obvious to one skilled in the art to attach to an upper surface of the light leakage preventing member and part of an upper surface of the light guide plate at the light leakage preventing member side, and to attach to a lower surface of the light leakage preventing member and to attach to a lower surface of the light guide plate of McCollum et al. with three reflective films, as taught by Itoh et al., for reflecting the light back to the light guide plate to enhance the light efficiency.
With regards to claim 8, McCollum et al. as modified by Suehiro et al. disclose at one side of the light strip, sides of the two reflective films (10) are flush with a side of the light leakage preventing member (figures 1, 2).
14.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Suehiro et al.
Suehiro et al. disclose the invention substantially as claimed with the exception of disclosing that a material of the light leakage preventing member the same as that of the light guide plate.   However, it would have been obvious to one skilled in the art to select the light leakage preventing member the same as that of the light guide to facilitate the light coupling efficiency since it has been held in the court that the selection of known material based on its suitability for the intended use for the prior art parts does not make the claimed invention patentable over the prior art.  In re Leshin, 125 USPQ 416.
15.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Suehiro et al. in view of Mori et al. (20060007704).
Suehiro et al. disclose the invention substantially as claimed with the exception of disclosing that the light incident surface of the light guide plate is an oblique surface, and distance between the light incident surface and the light leakage preventing member gradually increases in a direction from an upper surface of the light guide plate to a bottom surface of the light guide plate.
Mori et al. teach that the light incident surface (4a) of the light guide plate is an oblique surface (figure 2), and distance between the light incident surface and the light leakage preventing member gradually increases in a direction from an upper surface of the light guide plate to a bottom surface of the light guide plate (figure 2).
It would have been obvious to one skilled in the art to form the light incident surface of the light guide plate of Suehiro et al. an oblique surface with distance between the light incident surface and the light leakage preventing member gradually increasing in a direction from the upper surface of the light guide plate to the bottom surface of the light guide plate, as taught by Mori et al., for refracting all the light incident on the incident surface toward the front surface and parallel with the front surface of the light guide plate.
16.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over McCollum et al. in view of Suehiro et al., as applied to claim 1 above, and further in view of Mori et al.
McCollum et al. as modified by Suehiro et al. disclose the invention substantially as claimed with the exception of disclosing that the light incident surface of the light guide plate is an oblique surface, and distance between the light incident surface and the light leakage preventing member gradually increases in a direction from an upper surface of the light guide plate to a bottom surface of the light guide plate.
Mori et al. teach that the light incident surface (4a) of the light guide plate is an oblique surface (figure 2), and distance between the light incident surface and the light leakage preventing member gradually increases in a direction from an upper surface of the light guide plate to a bottom surface of the light guide plate (figure 2).
It would have been obvious to one skilled in the art to form the light incident surface of the light guide plate of McCollum et al. an oblique surface with distance between the light incident surface and the light leakage preventing member gradually increasing in a direction from the upper surface of the light guide plate to the bottom surface of the light guide plate, as taught by Mori et al., for refracting all the light incident on the incident surface toward the front surface and parallel with the front surface of the light guide plate.
17.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Suehiro et al. in view of Kwon et al. (20140133178).
	Suehiro et al. disclose the invention substantially as claimed with the exception of disclosing a back plate, the light guide plate and the light leakage preventing member disposed on the back plate.
	Kwon teaches a back plate (100L), the light guide plate (LG) and the light leakage preventing member (GP) disposed on the back plate (figures 2, 8).
	It would have been obvious to one skilled in the art to provide the light guide plate and the light leakage preventing member of Suehiro t al. with a back plate, as taught by Kwon, such that the light guide plate and the light leakage preventing member can be disposed in and protected by the back plate.
18.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over McCollum et al. in view of Suehiro et al., as applied to claim 1 above, and further in view of Kwon et al.
	McCollum et al. as modified by Suehiro et al. disclose the invention substantially as claimed with the exception of disclosing a back plate, the light guide plate and the light leakage preventing member disposed on the back plate.
	Kwon teaches a back plate (100L), the light guide plate (LG) and the light leakage preventing member (GP) disposed on the back plate (figures 2, 8).
	It would have been obvious to one skilled in the art to provide the light guide plate and the light leakage preventing member of McCollum et al. with a back plate, as taught by Kwon, such that the light guide plate and the light leakage preventing member can be disposed in and protected by the back plate.
19.	Claims 15, 17 and 18 are also rejected under 35 U.S.C. 103 as being unpatentable over Suehiro et al. 
Suehiro et al. (figures 13, 19, 20 and 21) disclose the invention substantially as claimed with the exception of disclosing a gap exists between the light leakage preventing member and the light incident surface of the light guide plate. 
Suehiro et al. (figure 12) teach that a gap (the space between the light incident surface of the light guide plate and the roughen output surface 243 of the leakage preventing member) exists between the light leakage preventing member and the light incident surface of the light guide plate (figure 12). 
It would have been obvious to one skilled in the art to provide between the light leakage preventing member and the light incident surface of the light guide plate of figures 13, 19, 20 and 21 of Suehiro et al. with a gap, as taught by figure 12 of Suehiro et al., to enhance the uniform light efficiency.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Y Quach Lee whose telephone number is 571-272-2373.  The examiner can normally be reached on Monday to Thursday from 8:00 am to 2:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. James Lee, can be reached on 571-272-7044.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Y M. Lee/
Primary Examiner, Art Unit 2875